Citation Nr: 1208366	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and Board remand.


FINDINGS OF FACT

1.  Prior to June 9, 2009, the Veteran's hearing loss disability was manifested by no more than Level I hearing acuity, bilaterally.

2.  From June 9, 2009, to April 12, 2010, the Veteran's hearing loss disability was manifested by no more than Level VII hearing acuity, bilaterally.

3.  On and after April 12, 2010, the Veteran's hearing loss disability was manifested by no more than Level II hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  Prior to June 9, 2009, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  From June 9, 2009, to April 12, 2010, the criteria for a 40 percent evaluation, but no more, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  On and after April 12, 2010, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to an August 2011 readjudication of the Veteran's claim, letters dated in May 2008 and December 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded three VA examinations pertaining to his claim during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  In an August 2011 statement, the Veteran reported his belief that the July 2011 VA examination was inadequate, as the VA examiner seemed rushed through the examination and because she instructed the Veteran to guess at what he was hearing during the examination.  He also indicated that he felt that the volume of the presentation was louder than normal conversation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's concerns as to the adequacy of the examination.  However, the Board does not find that the VA examination should be rendered inadequate merely because the VA examiner seemed to be rushing through the examination.  Similarly, while the VA examiner may have instructed the Veteran to guess at what he was hearing during the examination, the Veteran does not present any evidence indicating that such an instruction is not a standard directive given at an audiological examination.  Moreover, the results of the July 2011 VA examination are similar to those reported in the April 2010 QTC examination, suggesting that the results of the July 2011 examination, whether based on a guess or not, are reliable.  Last, while the Veteran felt that the volume of the presentation during the examination was louder than normal conversation, such an observation is not a sufficient reason to find the examination inadequate.  The use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test, as conducted by the July 2011 VA examiner, was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117 (Nov. 18, 1987).  Audiometric testing in a sound controlled room is an adequate testing ground for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The VA examination reports include information concerning how the Veteran's hearing loss affects his daily functioning.  Id. at 455-56.  Thus, although the Veteran generally argued the testing may have misrepresented his hearing loss, such argument does not indicate that the examiner failed to properly discharge his duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S. Ct. 1480, 134 L.Ed.2d 687 (1996) ("[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.").  There is no indication that the results of the July 2011 examination are invalid.  In addition, the Board finds the July 2011 VA examination to be adequate in this case, as it provides sufficient detail to determine the severity of the Veteran's bilateral hearing loss in accordance with the pertinent rating criteria.  Accordingly, the examination is adequate for rating purposes.

Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran alleges that he is entitled to a compensable evaluation for his bilateral hearing loss.  During an April 2011 hearing before the Board, the Veteran testified that his hearing loss caused him to have difficulty communicating, talking on the telephone, and hearing and conversing in a crowd.  He also noted that he had trouble determining which direction an emergency vehicle is coming from while driving.  In addition, the Veteran reported that his hearing loss affected his ability to communicate on the job, and stated that he lost a job because the customers called and complained about his hearing.  The Veteran noted that he no longer attended church because he could not hear what the preacher was saying.  He indicated that he was given hearing aids twice, but that he still had problems hearing.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Tables VI, VII.  Table VI correlates the average puretone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

By a December 1965 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable evaluation was awarded, effective August 9, 1965.  In September 2002, August 2004, November 2004, and January 2005 rating decisions, the RO denied the Veteran's claims for entitlement to a compensable evaluation for bilateral hearing loss.  In April 2008, the Veteran filed the current claim seeking entitlement to a compensable evaluation for his bilateral hearing loss.  

In June 2008, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
75
85
LEFT
15
10
25
75
90

The puretone threshold average was 47.5 decibels in the right ear and 50 in the left ear.  Although speech discrimination was reported as 96 percent in the right ear and 92 percent in the left ear, the examination report does not reflect that the Maryland CNC test was used.  As the results of the June 2008 audiological examination do not provide the results of a Maryland CNC test, they do not conform to regulation requirements and will not be considered in determining the severity of the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85(a).  The VA physician noted that the Veteran was not a good candidate for amplification, but that he felt that his hearing loss was the reason for loss of job and mental health issues, so impressions were made for hearing aids.  A July 2008 VA treatment record reflects that hearing aid fitting was attempted.  The Veteran indicated that he could tell no difference in sound.

In August 2008, the Veteran underwent a VA QTC audiological examination.  The Veteran complained of hearing loss.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
75
80
LEFT
20
20
30
75
100

The puretone threshold average was 48.75 decibels in the right ear and 56.25 decibels in the left ear.  Speech recognition performed with the Maryland CNC word list was 100 percent, bilaterally.  The diagnosis was severe bilateral high frequency sensorineural hearing loss.  

In June 2009, the Veteran underwent a private audiological evaluation.  The Veteran complained of difficulty hearing and understanding conversational speech.  Physical examination of the auricles revealed both sides to be within normal limits.  The external ears were both within normal limits, as well.  Tympanometry was normal for both ears.  There was hearing loss present in both the right and left ears.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
95
100
LEFT
40
35
40
95
100

The puretone threshold average was 69 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent, bilaterally, using the Maryland CNC word lists.  The diagnoses included bilateral sensorineural hearing loss.  The physician noted that the Veteran reported subjective factors, including difficulty hearing and understanding conversational speech.  

In April 2010, the Veteran underwent another VA QTC audiological examination.  The Veteran complained of bilateral hearing loss and reported that he used hearing aids.  He stated that he was not able to work due to not being able to hear supervisor instructions.  Physical examination of the right and left auricles was normal.  The right and left external ears were also normal.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
85
90
LEFT
40
30
45
90
100

The puretone threshold average was 57.5 decibels in the right ear and 66.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear, using the Maryland CNC word list.  The diagnoses included bilateral, moderately severe sensorineural hearing loss.  The VA examiner noted that the Veteran's hearing loss impacted his ability to hear instructions in his usual occupation.  In addition, the Veteran had difficulty communicating in normal conversations in his normal daily activity.

In July 2011, the Veteran underwent another VA audiological examination.  The Veteran complained of difficulty hearing.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
75
85
LEFT
15
15
30
80
85

The puretone threshold average was 52.5 decibels in both the right and left ears.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  Tympanograms were Type A and normal.  The diagnoses included mild to profound sensorineural hearing loss from 2000 Hz to 8000 Hz, bilaterally.  Word recognition scores were good to excellent, bilaterally, utilizing a recorded Maryland CNC word list.  The VA examiner noted that the Veteran's hearing loss interfered with word understanding in any type of competing noise.  The examiner indicated that he may have difficulty hearing spoken guidance, instructions, or comments from others when in noise.  The VA examiner stated that, with amplification and reasonable accommodations, the hearing loss alone should not significantly affect vocational potential or limit participation in reasonable activities.  The examiner noted that employment would be more feasible in a loosely supervised situation, requiring little interaction with the public.

In a May 2008 statement, R.D.F. reported that the Veteran's hearing problem had worsened, that he spoke very loud, and that the Veteran's hearing loss affected his life, including his ability to hold certain jobs.  In a May 2008 statement, J.F. stated that the Veteran had difficulty hearing her and others speak.  In a May 2008 statement, M.F. indicated that he worked with the Veteran, and that the Veteran spoke in a very loud tone, that the Veteran was very set in his ways, and that he would seldom listen to others.  In a May 2008 statement, J.M. reported that she worked with the Veteran and that she had to speak loudly when talking to him on the phone and that many customers thought that he was rude because he could not hear them and would speak loudly when trying to explain something.  In a May 2008 statement, J.G. stated that the Veteran had trouble hearing and that she had to raise her voice to the point of almost yelling for him to hear her.  In a May 2008 statement, the Veteran's former employer and friend reported that the Veteran had trouble communicating with co-workers and customers due to his hearing loss, and that several times people misunderstood him or thought that he ignored conversations because he had trouble hearing.  In a July 2008 statement, B.B. noted that the Veteran was turned down for several jobs due to his hearing loss.  In a July 2008 statement, the Veteran's uncle indicated that the Veteran's hearing had worsened, and that he lost his job because customers accused him of being rude when he could not hear them.

The Veteran's hearing loss disability as shown in the August 2008 VA QTC examination results in Level I hearing acuity, bilaterally.  The Veteran's hearing loss as shown in the June 2009 private audiological examination results in Level VII hearing acuity, bilaterally.  The Veteran's hearing loss as shown in the April 2010 VA QTC examination results in Level II hearing acuity, bilaterally.  The Veteran's hearing loss as shown in the July 2011 VA examination results in Level I hearing acuity, bilaterally.  The August 2008 and June 2009 audiological examination reports reflect that speech recognition ability was determined based on the Maryland CNC word list, and did not specifically note that the test utilized a recorded word list.  While 38 C.F.R. 4.85(a) requires the use of "a controlled speech discrimination test (Maryland CNC)," the regulation does not specify that the test performed must be recorded.  In addition, merely because the examination reports do not specify that the word lists used were recorded does not mean that recorded lists were not used.  Accordingly, the Board accepts the results of the audiological examinations, including the June 2009 private audiological evaluation and the April 2010 VA QTC examination, which indicate that the Maryland CNC word list was utilized to determine speech discrimination, but do not specifically state that a recorded word list was used.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  With numeric designations of Level I hearing acuity, bilaterally, or Level II hearing acuity, bilaterally, the point of intersection on Table VII requires the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  However, with a numeric designation of Level VII hearing acuity, bilaterally, the point of intersection on Table VII requires the assignment of a 40 percent rating under Diagnostic Code 6100.  Id.  As the medical evidence of record prior to June 9, 2009 reflects numeric designations of Level I hearing acuity, bilaterally, a compensable evaluation for bilateral hearing loss is not warranted prior to June 9, 2009.  As the June 9, 2009 private audiological evaluation shows numeric designations of Level VII hearing acuity, bilaterally, an evaluation of 40 percent for bilateral hearing loss is assigned, effective June 9, 2009 to April 12, 2010.  However, on and after April 12, 2010, a compensable evaluation for bilateral hearing loss is not warranted as the medical evidence of record reflects, at the most, numeric designations of Level II hearing acuity, bilaterally. 

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  However, the Veteran's hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86.  Accordingly, prior to June 9, 2009, a compensable evaluation for bilateral hearing loss is not warranted.  From June 9, 2009, to April 12, 2010, a 40 percent evaluation is warranted for the Veteran's bilateral hearing loss.  On and after April 12, 2010, a noncompensable evaluation for bilateral hearing loss is warranted.

A VA audiologist must describe the functional effects of a hearing loss disability in the examination report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Although the August 2008 VA evaluation report did not include such discussion, the Veteran must demonstrate prejudice due to any examination deficiency.  Id.  To date, the Veteran has neither advanced an argument that the August 2008 VA audiological evaluation was deficient in any respect, nor that he was prejudiced thereby.  Moreover, the June 2009 private physician, the April 2010 VA QTC examiner, and the July 2011 VA examiner considered the functional effects of the Veteran's hearing loss disability.  The June 2009 private audiological evaluation noted that the Veteran had difficulty hearing and understanding conversational speech.  The April 2010 VA QTC examiner stated that the Veteran's hearing loss impacted his ability to hear instructions in his usual occupation, and noted his difficulty communicating in normal conversation.  The July 2011 VA examiner stated that the Veteran's hearing loss interfered with word understanding in any type of competing noise and caused difficulty hearing spoken guidance, instructions, or comments from others when in noise.  However, based on the current audiometric findings, a compensable evaluation for bilateral hearing loss prior to June 9, 2009 is not warranted; a rating in excess of 40 percent from June 9, 2009 to April 12, 2010, for bilateral hearing loss is not warranted; and on and after April 12, 2010, a compensable evaluation for bilateral hearing loss is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  As demonstrated by the evidence of record, prior to June 9, 2009, the Veteran's bilateral hearing loss is manifested by Level I hearing acuity, bilaterally.  From June 9, 2009, to April 12, 2010, the Veteran's hearing acuity is manifested by Level VII, bilaterally.  On and after April 12, 2010, at the most, the Veteran's hearing acuity is manifested by Level II, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  When comparing these results with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate during each time period identified.  Evaluations in excess of those assigned are provided for certain audiological findings for bilateral hearing loss, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation awarded is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In this case, the Veteran was denied entitlement to TDIU based on his bilateral hearing loss by a June 2010 rating decision, and he has not perfected an appeal thereof.  Therefore, the issue is not before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of those assigned herein for the Veteran's service-connected bilateral hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the assignment of ratings in excess of those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Prior to June 9, 2009, a compensable evaluation for bilateral hearing loss is denied.

From June 9, 2009, to April 12, 2010, an increased evaluation of 40 percent, but no more, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after April 12, 2010, a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


